Dear Auditor Montee:
This office received your letter of December 11, 2007, submitting a fiscal note and fiscal note summary prepared under Section 116.175, RSMo, for an initiative petition submitted by the Robin Acree amending Chapter 208 of the Missouri Revised Statutes. The fiscal note summary that you submitted is as follows:
The exact cost of this proposal to state governmental entities is unknown, but not less than an estimated $255 million annually. It is estimated the proposal would have little or no costs or savings to local governmental entities.
Under Section 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General